          Case 6:20-cv-00011-ADA Document 27-2 Filed 02/27/20 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

VOXER, INC. and VOXER IP LLC,

                          Plaintiffs,

          v.                               Case No. 6:20-cv-00011[ADA]

FACEBOOK, INC. and INSTAGRAM LLC,

                          Defendants.




                  DECLARATION OF CHRISTA M. ANDERSON
      IN SUPPORT OF DEFENDANTS’ OPPOSED MOTION TO TRANSFER VENUE




1373334
           Case 6:20-cv-00011-ADA Document 27-2 Filed 02/27/20 Page 2 of 4




          I, Christa M. Anderson, declare as follows:

          1.     I am an attorney licensed to practice in the State of California and am a partner at

the law firm of Keker, Van Nest & Peters LLP, counsel of record for Defendants (hereinafter

“Facebook”) in this action. I submit this declaration in support of Defendants’ Motion to

Transfer Venue to the Northern District of California, or, in the Alternative, to the Austin

Division. I have personal knowledge of the facts set forth in this declaration and could and

would testify competently to them under oath if called as a witness.

          2.     Attached as Exhibit A is a true and correct copy of the Motion to Transfer Venue,

Dkt. 19, in Uniloc USA, Inc. v. VoxerNet, LLC., et al., (“Uniloc”) No. 2:16-cv-00642-JRG (E.D.

Tex. Sept. 27, 2016).

          3.     Attached as Exhibit B is a true and correct copy of the Motion to Transfer Venue,

Dkt. 15, in IPVX Patent Holdings, Inc. v. VoxerNet LLC, (“IPVX”) No. 6:12-cv-00184-LED

(E.D. Tex. June 15, 2012),

          4.     Attached as Exhibit C is a true and correct copy of the Declaration of James T.

Panttaja in Support of Defendant VoxerNet LLC’s Motion to Transfer Venue, Dkt. 15-1, in

IPVX.

          5.     Attached as Exhibit D is a true and correct copy of the Declaration of Kristina

Hentschel in Support of VoxerNet LLC’s Motion to Transfer Venue, Dkt. 19-1, in Uniloc.

          6.     Attached as Exhibit E is a true and correct copy of the Order granting transfer,

Dkt. 35, in IPVX.

          7.     Attached as Exhibit F are true and correct copies of job opening descriptions in

Voxer’s San Francisco location for a Full Stack Engineer and iOS Engineer, indicating that

Voxer’s office is in San Francisco, accessed on February 26, 2020 at

https://jobs.lever.co/voxer/867ec623-e7c1-4c9a-9932-830fc8f34080 and

https://jobs.lever.co/voxer/d54b170a-6fc9-4b25-a636-22dec5c9e414.

          8.     Attached as Exhibit G is a true and correct copy of The Team page, showing the

various Voxer employees, accessed on February 26, 2020 at https://www.voxer.com/team.


                                                   1
1373334
           Case 6:20-cv-00011-ADA Document 27-2 Filed 02/27/20 Page 3 of 4




          9.     Attached as Exhibit H is a true and correct copy of the attorney bio for James W.

Rose, Beyer Law Group LLP, accessed on February 26, 2020 at http://beyerlaw.com/james-w-

rose/.

          10.    Attached as Exhibit I is a true and correct copy of a Westlaw Company

Investigation Report for Skype Inc., dated February 26, 2020.

          11.    Attached as Exhibit J is a true and correct copy of a Westlaw Company

Investigation Report for YouTube, LLC, dated February 26, 2020.

          12.    A review of data published by Lex Machina, which compiles information from

various district courts and comparing time to trial for cases in the Western District of Texas to

the Northern District of California, indicates that the median time to trial over the last five years

is approximately 619 days for the Western District of Texas versus approximately 739 days for

the Northern District of California. Attached as Exhibit K is a true and correct copy of that Lex

Machina data.

          I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on February 27, 2020 at San Francisco, California.


                                                /s/ Christa Anderson
                                                CHRISTA ANDERSON




                                                   2
1373334
           Case 6:20-cv-00011-ADA Document 27-2 Filed 02/27/20 Page 4 of 4




                                  CERTIFICATE OF SERVICE

          The undersigned certifies that all counsel of record who are deemed to have consented to

electronic service are being served this _____ day of _____, 2020 with a copy of this document

via the Court’s CM/ECF system pursuant to Local Rule CV-5(a)(3).


                                                      /s/                                 ____
                                                      (Insert Name)




1373334
